                Case 20-11662-KBO              Doc 1651         Filed 12/02/20         Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
    In re:                                                       )   Chapter 11
                                                                 )
    Vitamin OldCo Holdings, Inc.,                                )   Case No. 20-11662 (KBO)
    (f/k/a GNC Holdings, Inc.), et al.,                          )
                                                                 )   (Jointly Administered)
                 Liquidating Debtors.1                           )
                                                                 )   Re: Docket No.      1551
                                                                 )
    In re:                                                       )   Chapter 11
                                                                 )
    Vitamin OldCo Parent LLC                                     )   Case No. 20-11663 (KBO)
    (f/k/a GNC Parent LLC),                                      )
                                                                 )
                 Liquidating Debtor.                             )
                                                                 )
                                                                 )
    In re:                                                       )   Chapter 11
                                                                 )
    Vitamin OldCo Corporation                                    )   Case No. 20-11664 (KBO)
    (f/k/a GNC Corporation),                                     )
                                                                 )
                 Liquidating Debtor.                             )
                                                                 )




1
 The Liquidating Debtors in these Chapter 11 Cases, along with the last four digits of each Liquidating Debtor’s
United States federal tax identification number, if applicable, or other applicable identification number, are: Vitamin
OldCo Holdings, Inc. (f/k/a GNC Holdings, Inc.) (6244); Vitamin OldCo Parent LLC (f/k/a GNC Parent LLC) (7572);
Vitamin OldCo Corporation (f/k/a GNC Corporation) (5170); Vitamin OldCo Centers, Inc. (f/k/a General Nutrition
Centers, Inc.) (5168); Vitamin OldCo, Inc. (f/k/a General Nutrition Corporation) (4574); Vitamin OldCo Investment
Company (f/k/a General Nutrition Investment Company) (3878); Vitamin OldCo Lucky Corporation (f/k/a Lucky
OldCo Corporation) (7141); Vitamin OldCo Funding, Inc. (f/k/a GNC Funding, Inc.) (7837); Vitamin OldCo
International Holdings, Inc. (f/k/a GNC International Holdings, Inc.) (9873); Vitamin OldCo Headquarters LLC (f/k/a
GNC Headquarters LLC) (7550); Vitamin OldCo Associates, Ltd. (f/k/a Gustine Sixth Avenue Associates, Ltd.)
(0731); Vitamin OldCo Canada Holdings, Inc. (f/k/a GNC Canada Holdings, Inc.) (3879); Vitamin OldCo Centres
Company (f/k/a General Nutrition Centres Company) (0939); Vitamin OldCo Government Services, LLC (f/k/a GNC
Government Services, LLC) (2226); Vitamin OldCo Puerto Rico Holdings, Inc. (f/k/a GNC Puerto Rico Holdings,
Inc.) (4559); and Vitamin OldCo Puerto Rico, LLC (f/k/a GNC Puerto Rico, LLC) (7234).
            Case 20-11662-KBO             Doc 1651   Filed 12/02/20   Page 2 of 7




                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo Centers, Inc.                          )   Case No. 20-11665 (KBO)
(f/k/a General Nutrition Centers, Inc.,              )
                                                     )
             Liquidating Debtor.                     )
                                                     )
                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo, Inc.                                  )   Case No. 20-11666 (KBO)
(f/k/a General Nutrition Corporation),               )
                                                     )
             Liquidating Debtor.                     )
                                                     )
                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo Investment Company                     )   Case No. 20-11667 (KBO)
(f/k/a General Nutrition Investment Company),        )
                                                     )
             Liquidating Debtor.                     )
                                                     )
                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo Lucky Corporation                      )   Case No. 20-11668 (KBO)
(f/k/a Lucky OldCo Corporation),                     )
                                                     )
             Liquidating Debtor.                     )
                                                     )
                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo Funding, Inc.                          )   Case No. 20-11669 (KBO)
(f/k/a GNC Funding, Inc.),                           )
                                                     )
             Liquidating Debtor.                     )
                                                     )




                                                2
           Case 20-11662-KBO         Doc 1651        Filed 12/02/20   Page 3 of 7




                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo International Holdings, Inc.           )   Case No. 20-11670 (KBO)
(f/k/a GNC International Holdings, Inc.),            )
                                                     )
             Liquidating Debtor.                     )
                                                     )
                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo Headquarters LLC                       )   Case No. 20-11672 (KBO)
(f/k/a GNC Headquarters LLC),                        )
                                                     )
             Liquidating Debtor.                     )
                                                     )
                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo Associates, Ltd.                       )   Case No. 20-11673 (KBO)
(f/k/a Gustine Sixth Avenue Associates, Ltd.),       )
                                                     )
             Liquidating Debtor.                     )
                                                     )
                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo Canada Holdings, Inc.                  )   Case No. 20-11674 (KBO)
(f/k/a GNC Canada Holdings, Inc.),                   )
                                                     )
             Liquidating Debtor.                     )
                                                     )
                                                     )
In re:                                               )   Chapter 11
                                                     )
Vitamin OldCo Centres Company                        )   Case No. 20-11675 (KBO)
(f/k/a General Nutrition Centres Company),           )
                                                     )
             Liquidating Debtor.                     )
                                                     )




                                                 3
                  Case 20-11662-KBO           Doc 1651        Filed 12/02/20        Page 4 of 7




                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    Vitamin OldCo Government Services, LLC                     )   Case No. 20-11676 (KBO)
    (f/k/a GNC Government Services, LLC),                      )
                                                               )
                   Liquidating Debtor.                         )
                                                               )
                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    Vitamin OldCo Puerto Rico Holdings, Inc.                   )   Case No. 20-11677 (KBO)
    (f/k/a GNC Puerto Rico Holdings, Inc.),                    )
                                                               )
                   Liquidating Debtor.                         )
                                                               )
                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    Vitamin OldCo Puerto Rico, LLC                             )   Case No. 20-11678 (KBO)
    (f/k/a GNC Puerto Rico, LLC),                              )
                                                               )
                   Liquidating Debtor.                         )
                                                               )

                            ORDER AND FINAL DECREE CLOSING
                          CHAPTER 11 CASES OF NON-LEAD DEBTORS

             Upon the Motion of the Liquidating Debtors Under 11 U.S.C. §§ 105(a) and 350(a), Fed.

R. Bankr. P. 3022, and Del. Bankr. L.R. 3022-1 for Order and Final Decree Closing Chapter 11

Cases of Consolidated Non-Lead Debtors and Waiving Requirement of Further Post-Confirmation

Reports in Those Cases (the “Motion”)2 of the Liquidating Debtors in the above-captioned cases

(collectively, the “Liquidating Debtors”); and this Court having determined that granting the relief

requested in the Motion is in the best interests of the Liquidating Debtors and their estates and

creditors and that the legal and factual bases set forth in the Motion establish just cause for the



2
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion or Plan, as
applicable.


                                                         4
              Case 20-11662-KBO         Doc 1651      Filed 12/02/20        Page 5 of 7




relief granted herein; and it appearing that proper and adequate notice of the Motion has been given

under the circumstances and that no other or further notice is necessary; and this Court having

jurisdiction over this matter; and after due deliberation; and good and sufficient cause appearing

therefor, it is hereby

        ORDERED, ADJUDGED AND DECREED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      The Chapter 11 Cases of the following Non-Lead Debtors shall be, and hereby are,

closed pursuant to section 350(a) of the Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule

3022-1, effective as of the date of entry of this Order and Final Decree:

                 Non-Lead Debtor Name                                     Case No.
 Vitamin OldCo Parent LLC                                              20-11663 (KBO)
 (f/k/a GNC Parent LLC)
 Vitamin OldCo Corporation                                             20-11664 (KBO)
 (f/k/a GNC Corporation)
 Vitamin OldCo Centers, Inc.                                           20-11665 (KBO)
 (f/k/a General Nutrition Centers, Inc.)
 Vitamin OldCo, Inc.                                                   20-11666 (KBO)
 (f/k/a General Nutrition Corporation)
 Vitamin OldCo Investment Company                                      20-11667 (KBO)
 (f/k/a General Nutrition Investment Company)
 Vitamin OldCo Lucky Corporation                                       20-11668 (KBO)
 (f/k/a Lucky OldCo Corporation)
 Vitamin OldCo Funding, Inc.                                           20-11669 (KBO)
 (f/k/a GNC Funding, Inc.)
 Vitamin OldCo International Holdings, Inc.                            20-11670 (KBO)
 (f/k/a GNC International Holdings, Inc.)
 Vitamin OldCo Headquarters LLC                                        20-11672 (KBO)
 (f/k/a GNC Headquarters LLC)
 Vitamin OldCo Associates, Ltd.                                        20-11673 (KBO)
 (f/k/a Gustine Sixth Avenue Associates, Ltd.)
 Vitamin OldCo Canada Holdings, Inc.                                   20-11674 (KBO)
 (f/k/a GNC Canada Holdings, Inc.)
 Vitamin OldCo Centres Company                                         20-11675 (KBO)
 (f/k/a General Nutrition Centres Company)
 Vitamin OldCo Government Services, LLC                                20-11676 (KBO)
 (f/k/a GNC Government Services, LLC)


                                                 5
             Case 20-11662-KBO           Doc 1651      Filed 12/02/20    Page 6 of 7




 Vitamin OldCo Puerto Rico Holdings, Inc.                               20-11677 (KBO)
 (f/k/a GNC Puerto Rico Holdings, Inc.)
 Vitamin OldCo Puerto Rico, LLC                                         20-11678 (KBO)
 (f/k/a GNC Puerto Rico, LLC)

       3.      In accordance with the consolidation provisions of the Plan and Confirmation

Order, the assets and liabilities of the Non-Lead Debtors shall remain consolidated as set forth in

the Plan and be administered by the Liquidating Debtors in the chapter 11 case of Vitamin OldCo

Holdings, Inc. (f/k/a GNC Holdings, Inc.), Case No. 20-11662 (KBO).

       4.      The requirement of the Non-Lead Debtors in the Administered Cases to file further

post-confirmation reports shall be and hereby is waived. All further reporting concerning the

administration of the assets and liabilities of the Liquidating Debtors shall occur on a consolidated

basis in the chapter 11 case of Vitamin OldCo Holdings, Inc. (f/k/a GNC Holdings, Inc.), Case

No. 20-11662 (KBO).

       5.      The requirement under Local Rule 3022-1(c) of the Non-Lead Debtors in the

Administered Cases to file a final report prior to the hearing on the Motion shall be waived, and

such filing shall occur on a consolidated basis at the time of the filing of the final report in the

chapter 11 case of Vitamin OldCo Holdings, Inc. (f/k/a GNC Holdings, Inc.), Case No. 20-11662

(KBO).

       6.      To the extent not already paid, the fees required to be paid to the U.S. Trustee

pursuant to 28 U.S.C. § 1930(a)(6) with respect to the Administered Cases shall be paid as soon

as reasonably practicable after the date of entry of this Order.

       7.      Entry of this Order and Final Decree shall be without prejudice to the rights of the

Liquidating Debtors, or any other party-in-interest to seek to reopen the Non-Lead Debtors’

respective chapter 11 cases for cause.




                                                  6
             Case 20-11662-KBO          Doc 1651      Filed 12/02/20     Page 7 of 7




       8.      The Liquidating Debtors are empowered and authorized to take all actions

necessary or appropriate to effectuate the relief granted in this Order and Final Decree.

       9.      The Clerk of the Court shall enter this Order and Final Decree individually on each

of the dockets of the Non-Lead Debtor’s respective chapter 11 cases and thereafter each such

docket shall be marked as “Closed.”

       10.     Notwithstanding any stay that might be applicable to this Order and Final Decree,

this Order and Final Decree shall be effective and enforceable immediately upon entry hereof.

       11.     The Court shall retain jurisdiction to construe and enforce the terms of the Motion

and this Order and Final Decree.




   Dated: December 2nd, 2020                          KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE


                                                 7
